DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/17/2021 has been entered. Claims 1-3, 5-9, 15-21, and 24-25 remain pending in the application. Claims 15-21 and 24-25 have been withdrawn from further consideration as detailed in the Non-final office action mailed 6/21/2021. 
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 6/21/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 6/21/2021. 
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-21 and 24-25, directed to the process of making the allowable product (see examiner’s amendment below where claim 18 has been amended to incorporate the allowable subject matter of claim 1), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-17, directed to the invention of a drug delivery device do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 4/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
7.	The drug delivery device of claim 1, wherein the drive force is in a range of approximately 4.0 kgf to approximately 4.5 kgf and the total combined mass of the plunger rod, plunger, carrier, and reservoir is in a range of approximately 0.06 kg to approximately 0.6 kg.
8.	The drug delivery device of claim 1, wherein the drive force is in a range of approximately 2.0 kgf to approximately 2.5 kgf and the total combined mass of the plunger rod, plunger, carrier, and reservoir is in a range of 0.06 kg to approximately 0.3 kg.
15.	(Cancelled)
16.	(Cancelled)
17.	(Cancelled)
18.	A method of manufacturing a drug delivery device, the method comprising: 
providing a reservoir, a plunger disposed in and moveable relative to the reservoir, and a drug delivery member in fluid communication with a distal end of the reservoir, wherein the drive mechanism is configured to move a plunger rod by a drive force FD; 
, the reservoir disposed in the housing; 
enclosing the reservoir with a carrier; 
selecting the plunger rod having a distal end, a proximal end, and a mass MP based on a ratio of mass of the plunger rod to drive force (MP/FD) in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf; 
providing the plunger rod having the mass based on the plunger rod mass to drive force ratio, wherein a ratio of total mass of the plunger rod, plunger, carrier, and reservoir to drive force (MT/FD) is in a range of approximately a value greater than 0 kg/kgf to approximately 0.15 kg/kgf; and; 
coupling the proximal end of the plunger rod to the drive mechanism, the drive mechanism arranged to deliver the drive force FD to move the plunger rod from (i) a first position, where the distal end of the plunger rod is spaced apart from the plunger to (ii) a second position, where the distal end of the plunger rod contacts the plunger.
19.	The method of manufacturing the drug delivery device of claim 18, the method further comprising: 
selecting the carrier having a mass based on the ratio of total mass of the plunger rod, plunger, carrier, and reservoir to drive force (MT/FD) 
providing the carrier having the mass based on the ratio of total mass of the plunger rod, plunger, carrier, and reservoir to drive force.
20.	The method of manufacturing the drug delivery device of claim 18, wherein providing the drive mechanism includes providing a spring configured to move the plunger rod at a drive force that is in a range of approximately 4.0 kgf to approximately 4.5 kgf and providing the plunger rod having the mass MP in a range of approximately 0.02 kg to approximately 0.2 kg.
the plunger rod having the mass MP in a range of approximately 0.02 kg to approximately 0.1 kg.
24.	The method of manufacturing the drug delivery device of claim 18, wherein providing the drive mechanism includes providing a spring configured to move the plunger rod at a drive force that is in a range of approximately 4.0 kgf to approximately 4.5 kgf and providing the plunger rod, plunger, carrier, and reservoir having a total mass in a range of approximately 0.06 kg to approximately 0.6 kg.
25.	The method of manufacturing the drug delivery device of claim 18, wherein providing the drive mechanism includes providing a spring configured to move the plunger rod at a drive force that is in a range of approximately 2.0 kgf to approximately 2.5 kgf and providing the plunger rod, plunger, carrier, and reservoir having a total mass in a range of approximately 0.06 kg to approximately 0.3 kg.
Authorization for this examiner’s amendment was given in an interview with Giordana Mahn on 10/27/2021.
Allowable Subject Matter
Claim 1-3, 5-9, 18-21 and 24-25 allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a drug delivery device as claimed in claim 1 comprising wherein a ratio of the total combined T of the plunger rod, plunger, carrier, and reservoir to the drive force FD of the drive mechanism (MT/FD) is in a range of approximately a value greater than 0 kq/kqf to approximately 0.15 kq/kqf.
In regard to claim 18,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method of manufacturing a drug delivery device comprising wherein a ratio of total mass of the plunger rod, plunger, carrier, and reservoir to drive force (MT/FD) is in a range of approximately a value greater than 0 kg/kgf to approximately 0.15 kg/kgf.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783  
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783